IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JAY SANDERS,                               : No. 68 EM 2017
                                           :
                    Petitioner             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS                      :
PHILADELPHIA COUNTY,                       :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition of Writ of Mandamus and/or Extraordinary

Relief is DENIED.